Dissenting Opinion by
Mr. Justice Eagen :
I cannot agree legally or morally with the reasoning or conclusion of the majority opinion.
The sole question presented is narrow and well defined. It is not whether we, in fact, approve and support censorship, rather is it: Does the statute involved violate certain guarantees imposed by the Federal and Pennsylvania Constitutions? In my opinion, it does not.
The majority decision rules that the provisions of the statute constitute a “pre-censorship” and is, there*117fore, an unlawful restraint upon the exercise of an individual’s right to freely communicate thoughts and opinions. I disagree. The statute does not provide for pre-censorship.
“Prior restraint,” as we construe court decisions, refers to administrative controls prior to any publication, such as licensing or other devices according to which no publication whatever may take place without prior approval of a public official. See, Kingsley Books, Inc. v. Brown, 854 U. S. 436 (1957); Near v. Minnesota, 283 U. S. 697 (1931); Times Film Corporation v. City of Chicago, 365 U. S. 43, 81 S. Ct. 391 (1961). There is a marked difference between “prior restraints” and “post restraints”, as the first mentioned case pointedly so recognizes. The distinction is well stated in Freund, The Supreme Court And Civil Liberties, 4 Yand. L. Rev. 533, 538, 539: “The concept of pri- or restraint, roughly speaking, deals with official restrictions imposed upon speech or other forms of expression in advance of actual publication. Prior restraint is thus distinguished from subsequent punishment, which is a penalty imposed after the communication has been made as a punishment for having made it. Again, speaking generally, a system of prior restraint would prevent communication from occurring at all; a system of subsequent punishment allows the communication but imposes a penalty after the event. Of course, the deterrent effect of a later penalty may operate to prevent a communication from ever being made. Nevertheless, for a variety of reasons, the impact upon freedom of expression may he quite different, depending upon whether the system of control is designed to block publication in advance or deter it by subsequent punishment.” (Emphasis supplied.) See also, Emerson, The Doctrine Of Prior Restraint, 20 Law and Oontemp. Prob. 648 (1955).
*118The statute concerned does not require approval before one may show a motion picture. No license to do so is necessary. The Board’s power of disapproval operates only post facto, and only after at least one public showing to any number of audiences has taken place, and after the Board has requested a copy of the film, examined it and passed upon it according to the narrowly drawn standards of the Act. The film may then be disapproved only if it is in fact obscene.
If, as the lower court reasoned and the majority opinion indicates, post restraints are to be legally equated with prior restraints then, the law is powerless to adequately control any obscene exhibitions, no matter how base they may be. Any possible censorship legislation in Pennsylvania is dead for all time. No civil restraint is ever possible on any form of speech, including picketing, use of sound trucks, advocacy of the violent overthrow of a lawful government, inciting riots, etc. What a sorry plight the people of this Commonwealth are in, if this is the law.
But, say the Majority, recourse may be had to the penal statutes. The exhibitor of an obscene movie may be prosecuted and punished. Is this adequate to meet the urgent public need to eradicate filthy and obscene motion pictures? Consider the facts realistically and without rose-colored glasses. An obscene exhibition occurs. The responsible individual is arrested and prosecuted. Months, yes many months and possibly years, go by before a final decision is recorded. In the meantime, the illegal exhibition continues in every town, hamlet and city throughout the land. Millions of men, women and children are exposed. The erosion of moral standards and the subtle evil of the public dissemination of such hard-core pornographic pictures has taken effect. The harm has been done. While the prosecution is in litigation, another such motion picture appears and is made available by another exhibi*119tor. Another arrest ensues. The evil effects continue and spread on ad infinitum.
No one has the moral or legal right to exhibit obscene movies. No one has the right to financial profit gained through moral corruption. Furthermore, a possible loss of investment presents no meritorious constitutional objection to a statute reasonably protecting a public interest of major importance. It is interesting to note in this case that the motion picture producers emphatically disclaim any intention of producing objectionable films. If this be so, why the great concern?
But let us assume, arguendo, that the statute under consideration does, in effect, provide for prior restraints. It is no less constitutional. Obscenity is not protected by either the Constitution of the United States or the Constitution of Pennsylvania. I believe the Majority will, undoubtedly, so accede. It is also now clearly established that all prior restraints are not per se invalid and do not automatically violate either the First or the Fourteenth Amendment to the United States Constitution.
In Times Film Corporation v. Chicago, supra, the Supreme Court in holding that the ambit of constitutional protection does not include complete and absolute freedom to exhibit, at least once, any and every kind of motion picture, stated, at 394 of 81 S. Ct: “Petitioner would have us hold that the public exhibition of motion pictures must be allowed under any circumstances. The State’s sole remedy, it says, is the invocation of criminal process under the Illinois pornography statute, Ill. Rev. Stat. (1959), c 38, §470, and then only after a transgression. But this position, as we have seen, is founded upon the claim of absolute privilege against prior restraint under the First Amendment — a claim without sanction in our cases. To illustrate its fallacy we need only point to one of the ‘exceptional cases’ which Chief Justice Hughes enumer*120ated in Near v. State of Minnesota ex rel. Olson, supra, namely ‘the primary requirements of decency [that] may be enforced against obscene publications.’ Moreover, we later held specifically ‘that obscenity is not within the area of constitutionally protected speech or press.’ Roth v. United States, 1957, 354 U. S. 476, 485, 77 S. Ct. 1304, 1309, 1 L. Ed. 2d 1498. Chicago emphasizes here its duty to protect its people against the dangers of obscenity in the public exhibition of motion pictures. To this argument petitioner’s only answer is that regardless of the capacity for, or extent of such an evil, previous restraint cannot be justified. With this we cannot agree. We recognized in Burstyn, supra, that ‘capacity for evil . . . may be relevant in determining the permissible scope of community control,’ 343 U. S. at page 502, 72 S. Ct. at 780, and that motion pictures were not ‘necessarily subject to the precise rules governing any other particular method of expression. Each method,’ we said, ‘tends to present its own peculiar problems.’ At page 503 of 343 U. S. at page 79 of 72 S. Ct. Certainly petitioner’s broadside attack does not warrant, nor could it justify on the record here, our saying that — aside from any consideration of the other ‘exceptional cases’ mentioned in our decisions — the State is stripped of all constitutional power to prevent, in the most effective fashion, the utterance of this class of speech. It is not for this Court to limit the State in its selection of the remedy it deems most effective to cope with such a problem, absent, of course, a showing of unreasonable strictures on individual liberty resulting from its application in particular circumstances. Kingsley Books, Inc. v. Brown, supra, 354 U. S. at page 441, 77 S. Ct. at page 1327.” (Emphasis ours.)
The appellees in the present case had requested and were granted, twice, postponement of the oral argument of this case, pending the outcome of Times Film *121Corporation v. City of Chicago, supra, alleging that it “involved a question intimately related to the instant appeals” and because the decision in that case “might control the outcome of these appeals.” It did affect the outcome, although the Majority does not agree and tries to ignore it. As a result of that decision, the appellees were forced to abandon their argument before this Court that the Motion Picture Control Act of 1959 violated the First and Fourteenth Amendments of the United States Constitution, and argued instead that this Act violated Article I, 'Section 7 of the Pennsylvania Constitution. But this position does not hold water either, when scrutinized under the microscope of truth and law.
It is claimed that the framers of the Pennsylvania Constitution adopted an absolute prohibition against prior restraint, while the drafters of the First Amendment to the Federal 'Constitution accepted a lesser restriction. The fallacy of this is in its assumption that freedom from prior restraint was ever absolute in Pennsylvania. This is just not so. But unfortunately, the decision in this case supports this error. The majority opinion reasons that even though prior restraint, in exceptional cases, do not violate the First and Fourteenth Amendments of the United States Constitution, it does violate Article I, §7, of the Pennsylvania Constitution. In order to reach this conclusion, the Majority does a little selective picking from 'both Constitutions. They go first to the First and Fourteenth Amendments of the United States Constitution in order to bring motion pictures into the ambit of the constitutional guarantee of free speech and free press (Burstyn v. Wilson, supra) and imply, therefore, that Article I, §7, also covers motion pictures. But, they then reject the First and Fourteenth Amendments and one hundred seventy-one years of Pennsylvania law and state that the Pennsylvania Constitution is different *122from the United States Constitution, and that the Pennsylvania Constitution prohibits all prior restraints — no matter how unlawful the publication may be, which, as pointed out before, is directly contrary to the United States Constitution. See Times Film Corporation v. City of Chicago, supra, and the cases cited therein. The Majority makes this deduction based on the fact that Article I, §7, directly originated from the Constitution of 1790, and that, therefore, “The members of the Convention which drafted that Constitution were undoubtedly fully cognizant of the vicissitudes and outright suppressions to which printing had theretofore been subjected in this very Colony.” But, what they neglect to state is that the members of the Pennsylvania Constitutional Convention of 1790 were fully cognizant of the United States Constitution, which was adopted on September 17, 1787, by the Constitutional Convention in Philadelphia, in which eight of the forty members were from Pennsylvania. They were cognizant also of the first ten amendments to the Constitution which were adopted by Pennsylvania on March 10, 1790, less than six months before the adoption of the Pennsylvania Constitution. Furthermore, Thomas Mifflin, who was one of the eight delegates to the United States Constitutional Convention, was president of the Pennsylvania Constitutional Convention.
With these facts in mind, can anyone doubt that the delegates to the Constitutional Convention would be and were more influenced by the results of the United States Constitutional Convention, which also was aware of the long history of oppression, than by Blackstone, especially when eight of its most influential members comprised the largest delegation to the United States Convention.1
*123All one has to do is to compare both Constitutions and he will immediately see the similarity of ideas between the two. Furthermore, this Court, in construing Article I, §7, has always followed and relied upon the decisions of the United -States Supreme Court interpreting the First Amendment. (See Duquesne City v. Finche, 269 Pa. 112, 112 Atl. 130 (1920); Duffy v. Coohe, 239 Pa. 427, 86 Atl. 1076 (1913); Spayd v. Ringing Rock Lodge, 270 Pa. 67, 113 Atl. 70 (1921); Commonwealth v. Widovich, 295 Pa. 311, 145 Atl. 295, cert. denied, 280 U. S. 518 (1929); Alliance Auto Ser., Inc. v. Cohen, 341 Pa. 283, 19 A. 2d 152 (1941) ; Commonwealth v. Cordon, 66 Pa. D. & C. 101, aff’d sub nom.; Commonwealth v. Feigenbaum, 166 Pa. Superior Ct. 120 (1950), (opinion by Judge, now Mr. Justice Bok) ; Wortex Mills v. Textile Workers U. of A., 369 Pa. 359, 85 A. 2d 851 (1952) ; Fitzgerald v. Philadelphia, 376 Pa. 379, 102 A. 2d 887 (1954); Hallmark Productions, Inc. v. Carroll, 384 Pa. 348, 121 A. 2d 584 (1956); Mack Appeal, 386 Pa. 251, 126 A. 2d 679 (1956); Ullom v. Boehm, 392 Pa. 643, 142 A. 2d 19 (1958); 46 S. 52nd St. Corp. v. Manlin, 398 Pa. 304, 157 A. 2d 381 (1960)) as have all Pennsylvania courts from the time of the Constitution of 1790. See Charges to Grand Juries of the Counties of the Fifth Circuit District in the State of Pennsylvania, Sept. Session, 1798, Addison’s Reports 270, 281.
Article I, §7, of the Pennsylvania Constitution contains the identical guarantees of freedom of speech and press as are contained in the First Amendment of the Federal Constitution. While the language is different, the concept is the same. The First Amendment of the United States Constitution reads: “Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble, and to petition the Government for a redress of grievances.”
*124Article I, §7, of the present Constitution of Pennsylvania reads: “The printing press shall be free to every person who may undertake to examine the proceedings of the Legislature or any branch of government, and no law shall ever be made to restrain the right thereof. The free communication of thoughts and opinions is one of the invaluable rights of man, and every citizen may freely speak, write and print on any subject, being responsible for the abuse of that liberty. No conviction shall be had in any prosecution for the publication of papers relating to the official conduct of officers or men in public capacity, or to any other matter proper for public investigation or information, where the fact that such publication was not maliciously or negligently made shall be established to the satisfaction of the jury; and in all indictments for libels the jury shall have the right to determine the law and the facts, under the direction of the court, as in other cases.”
That the chief purpose of the protection of freedom of speech and press given by the First Amendment and incorporated into the Fourteenth Amendment of the United States Constitution and into Article I, §7, of the Pennsylvania Constitution, is to prevent previous restraints upon publications cannot be doubted. But, “It has never been held that liberty of speech is absolute. Nor has it been suggested that all previous restraints on speech are invalid. On the contrary, in Near v. State of Minnesota ex rel. Olson, 1931, 283 U. S. 697, 715-716, 51 S. Ct. 625, 75 L. Ed. 1357, Chief Justice Hughes, in discussing the classic legal statements concerning the immunity of the press from censorship, observed that the principle forbidding previous restraint ‘is stated too broadly, if every such restraint is deemed to be prohibited .... [T]he protection even as to previous restraint is not absolutely unlimited. But the limitation has been recognized only in exceptional cases.’ These included, the Chief Justice found, utterances creating ‘a hindrance’ to the Government’s war *125effort, and ‘actual obstruction to its recruiting service or tbe publication of tbe sailing dates of transports or tbe number and location of troops.’ In addition, tbe Court said that ‘tbe primary requirements of decency may be enforced against obscene publications’ and the ‘security of the community life may be protected against incitements to acts of violence and the overthrow by force of orderly government.’ Some years later a unanimous Court, speaking through Mr. Justice Murphy, in Chaplinsky v. New Hampshire, 1942, 315 U. S. 568, 571, 572, 62 S. Ct. 766, 769, 86 L. Ed. 1031, held that there were ‘certain well-defined and narrowly limited classes of speech, the prevention and punishment of which have never been thought to raise any Constitutional problem. These include the lewd and obscene, the profane, the libelous, and the insulting or “fighting” words — those which by their very utterance inflict injury or tend to incite an immediate breach of the peace.’ ” Times Film Corporation v. City of Chicago, supra, at 393, 394 of 81 S. Ct. So, too, our Court has on many occasions stated that freedom of speech is not absolute and is subject to prior restraints in certain instances.2 In Commonwealth v. Widovich, supra, at p. 317, Mr. Justice (later Chief Justice) Kephart speaking for a unanimous court stated, “The legislature, under the police power, . . . may prohibit the teaching or advocacy of a revolution or force as a means of redressing supposed injuries, or effecting a change in government. See Buffalo Branch, Mutual Film Corp. v. Breitinger, 250 Pa. 225; White’s App., 287 Pa. 259, and cases there referred to. It is true that section 7 [of the Pennsylvania Constitution] is a part of the Bill of Rights, but overshadowing these rights is the authority of the government to preserve its existence under the *126police power. Article XVI of the Constitution says, ‘the police power shall never be abridged.’ This relates to all phases of its exercise. The police power is the greatest and most powerful attribute of government; on it the very existence of the state depends: 6 R.C.L. 183; District of Columbia v. Brooke, 214 U. S. 138; Bank v. Haskell, 219 U. S. 104; Eubank v. Richmond, 226 U. S. 137. If the exercise of the police power should be in irreconcilable opposition to a constitutional provision or right, the police power would prevail: Jacobson v. Massachusetts, 197 U. S. 11, 25, 26; Buffalo Branch, Mutual Film Corp. v. Breitinger, supra, 234; Leiper v. Baltimore & P. R. R. Co., 262 Pa. 328; Scranton v. Pub. Ser. Com., 268 Pa. 192; Springfield Water Co. v. Phila., 285 Pa. 172.”
In Ullom v. Boehm, supra, an attack was made on the constitutionality of a statute which prohibited advertising of ophthalmic products. In an unanimous decision, this Court held that the statute was a valid exercise of police power and, therefore, did not violate Article I, §7, of the Pennsylvania Constitution by impairing the right of freedom of speech. In Duquesne City v. Finche, supra, in denying the defendant’s argument that a local ordinance requiring permission of the mayor to hold a meeting in the city streets violated Article I, §7, we stated at 118: “His contention founded thereon [on §7], however, overlooks the fact that they do not give to him the right to assemble with others and to speak wherever he and they chose to go ... . The liberty of speech does not require that the clear legal rights of the whole community shall be violated.” Also in Duffy v. Coohe, supra, a statute, prohibiting employees of any city of the first class from participating in any political activities, was held not to violate Article I, §7, of the Pennsylvania Constitution, and we relied on the reasoning and wording of Athin v. Kansas, 191 U. S. 207, in interpreting Section *1277. In Mack Appeal, supra, the appellants contended that a judicial rule prohibiting the taking of pictures near a courthouse violated Article I, §7. In denying their contentions, we relied on and quoted from the decisions of the United ¡States Supreme Court interpreting the First Amendment of the United States Constitution, and on Fitzgerald v. Philadelphia, supra. The Fitzgerald case involved the constitutionality of the Loyalty Oath. In determining its constitutionality under Article I, §7, we relied on and adopted the interpretation of the United States Supreme Court of the First Amendment, at 387: “It was said in United Public Workers of America (C.I.O) v. Mitchell, 330 U. S. 75, 95: ‘Of course, it is accepted constitutional doctrine that these fundamental human rights are not absolute . . . The essential rights of the First Amendment in some instances are subject to the elemental need for order without which the guarantees of civil rights to others would be a mockery.’ So, in American Communications Assn., C.I.O. v. Douds, 339 U. S. 382, 399, it was said: When particular conduct is regulated in the interest of public order, and the regulation results in an indirect, conditional, partial abridgement of speech, the duty of the courts is to determine which of these two conflicting interests demands the greater protection under the particular circumstances presented . . . On the other hand, legitimate attempts to protect the public . . . from present excesses of direct, active conduct, are not presumptively bad because they interfere with and, in some of its manifestations, restrain the exercise of First Amendment rights.’ And in Thorp v. Board of Trustees of Schools for Industrial Education of Newark, 6 N. J. 498, 508, 509, 79 A. 2d 462, 467, it was said: ‘But the fundamental civil liberties here involved are not absolute. The particular guarantee of freedom of thought and opinion by the First Amendment is not free of all qualification. Government has the inherent right of self-protection against the forces *128that would accomplish its overthrow by violence. It is of the very nature of the social compact that the individual freedoms at issue here are subject to reasonable restraint in the service of an interest deemed essential to the life of the community . . . The question is whether the statutory proscriptions bear a reasonable relation to the apprehended public evil. Where a regulation in the interest of public order results in an indirect partial abridgment of civil rights, the inquiry is as to which of the two conflicting interests demands the greater protection in the circumstances. The incidental limitation of personal freedoms is justifiable where necessary in the service of an overriding public interest.’ ” (Emphasis supplied.) In Wortex Mills v. Textile Workers U. of A supra, we stated, at 368: “Picketing is a form of assembly and of speech and consequently comes within the First Amendment to the Constitution of the United States and within Article I, §7, of the Constitution of the Commonwealth of Pennsylvania, both of which guarantee freedom of speech: Thornhill v. Alabama, 310 U. S. 88; Carlson v. California, 310 U. S. 106; Westinghouse Electric Corp. v. United Electrical Workers, 353 Pa. 446, 46 A. 2d 16; Pennsylvania L. R. Board v. Bartenders Union, 361 Pa. 246, 64 A. 2d 834. But that does not mean that every kind of speech and every kind of picketing is lawful. Freedom of speech is not absolute or unlimited — for example, a man may not slander or libel another; he may not publicly blaspheme the Deity; he may not engage in loud mouth speaking through sound trucks during certain hours or in certain parts of a city; and he may not assemble with others to commit a breach of the peace or to incite to riot or to advocate the commission of crimes. Freedom of speech gives no right of intimidation or coercion and no right to damage or injure another’s business or property, . . .” (Emphasis supplied.) Picketing, like motion pictures, is an exer*129cise of the right of free speech. Nevertheless, when either is detrimental to the public good, it may be suppressed and prevented from continuing: Sansom House Ent. v. Local 301, AFL., 382 Pa. 476, cert. denied, 350 U. S. 896 (1955).
Furthermore, this Court in Buffalo Branch, Mutual Film Corp. v. Breitinger, 250 Pa. 225, 95 Atl. 433 (1915), rejected this same contention, that the Obscenity Act of June 19, 1911, P. L. 1067, violated the Constitution of Pennsylvania in requiring submission of the film to the State Board of Censors prior to the showing of a motion picture. We held that in the legislature’s valid exercise of the state’s police power to conserve and protect the morals and manners of the public, the individual rights of a person must give way. “The promotion of public morals and public health is a chief function of government, to 'be exercised at all times as occasion may require. The method by which the result may be accomplished depends upon the circumstances of the particular case, and the largest legislative discretion allowed: Beer Co. v. Massachusetts, 97 U. S. 25.” (at 232, 233). We further said, at 234, “ ‘ “The possession and enjoyment of all rights are subject to such reasonable conditions as may be deemed by the government authority of the country essential to the safety, health, peace, good order and morals of the community. Even liberty itself, the greatest of all rights, is not unrestricted license to act according to one’s own will. It is only freedom from restraint under conditions essential to the equal enjoyment of the same right by others. It is then liberty regulated by law . . (Emphasis supplied).
Therefore, in the face of all this authority, how the Majority can state that there is an absolute prohibition against “prior restraint” under the Pennsylvania Constitution, is beyond my comprehension. As was stated by Mr. Justice Bell, speaking for an unanimous court, *130in Wortex Mills v. Textile Workers U. of A., supra, at 363, “Freedom of speech is not absolute or unlimited . . . either under the United States Constitution, or the Pennsylvania Constitution. (Emphasis supplied).
Nor does the statute offend Article I, §§6 and 9, of the Pennsylvania Constitution. The imperative therein that “trial by jury shall be as heretofore” is not infringed. The statute establishes a system of administrative control to the end that movies which are obscene may not be marketed for public consumption. This is not a statute involving a violation of the criminal laws. Determinations of a similar nature have been made by administrative agencies in Pennsylvania for years on end. See cases under the Milk Control Act and the Liquor Control Act. The majority decision, if carried through to its logical conclusion, will undermine the functioning of all administrative tribunals. Henceforth, every attempted enforcement of a civil penalty fixed by statute on a violation of an administrative order will require a jury trial, going to the merits of the administrative order which is, in effect, a collateral attack on a matter that is res judicata.
Furthermore, this precise question was passed upon by this Court and found to be without merit in Buffalo Branch, Mutual Film Corp. v. Breitinger, supra. In that case, the appellants attacked the Act of June 19, 1911, P. L. 1067, as a violation of Article I, §6, because it denied them a right of trial by jury. That Act, like the present one, provided for penalties upon the showing of a film in violation of an injunction issued pursuant to a finding by the State Board of Censors that the movie violated the standards of the statute. We rejected this contention, stating that this was not a common law offense, but a new one created by the legislature. “ ‘There is nothing to forbid the legislature *131from creating a new offense and prescribing wbat mode they please of ascertaining the guilt of those who are charged with it. Many tribunals unknown to the framers of the Constitution, and not at all resembling a jury, have been erected and charged with the determination of grave and weighty matters; . . .’ ” (243) And, we further stated, at 249: “As to the additional claim made by the individual plaintiffs that they have been deprived of the right of trial by jury, no question of the right of trial by jury arises in the case. There is nothing in the Constitution which prohibits the legislature from declaring new offenses and defining the mode by which the guilt of persons accused thereof may be determined: Van Swartow v. Com., 24 Pa. 131.” The same argument was rejected in Commonwealth v. Blumenstein, 396 Pa. 417, 153 A. 2d 227 (1959), which involved the Obscenity Act of June 24, 1939, P. L. 872, §528, 18 PS §4528, wherein we held at 419, that the prosecution “was brought under the statute and not under the common law. Hence the efficacy of the common law remedy against obscenity is not in issue.” It was also, at least, impliedly rejected in Times Film Corporation v. City of Chicago, supra. See also, Tahiti Bar, Inc. Liquor License Case, 395 Pa. 335, 361 U. S. 85 (1959).
The statute further satisfies all constitutional requirements for. a hearing. The demands of due process are met. Before the Board may disapprove any film for exhibition, it must first make certain findings. The word find is a word of art in the law. “To find” necessarily implies to ascertain and to declare an issue of fact through a judicial inquiry in á trial-type hearing. See Hallgring v. Board of Com’rs of City of Newark, 25 N. J. Super. 88, 95 A. 2d 498 (1953); Cf. Aizen v. Pennsylvania P. U. C., 163 Pa. Superior Ct. 305, 60 A. 2d 443 (1948); Stufflet v. Fraternal Order of Eagles, 164 Pa. Superior Ct. 473, 65 A. 2d 443 *132(1949); Kaylock Unemployment Compensation Case, 165 Pa. Superior Ct. 376, 67 A. 2d 801 (1949). Every interested party will enjoy the opportunity of being heard, together with witnesses, who can give relevant testimony. If such due process is denied, the issue can be raised in timely and proper proceedings.
The Majority, in footnote 4, in reference to Zenith Int’t Film Corporation v. City of Chicago (June 20, 1961), misinterprets the facts and holding of the case with reference to our present case. The Mayor of Chicago, who under the ordinance, was entrusted with the power of de novo review failed to view the film as a whole. Under this statute and the Both case, and contrary to the logic of the Majority in arriving at the conclusion of its syllogism, the Board must and will view the film as a whole. Further, in the Zenith case, the censors and the Mayor failed to give a hearing to Zenith and an opportunity to show that the movie did not violate contemporary community standards, which our Board under a trial-type hearing will do. Also, the Chicago Board didn’t state why the permit was refused. Our Board will give a detailed explanation in the event of a refusal. Furthermore, the make-up and the method of selection of the Chicago Board is completely different from that of the Pennsylvania Board. Therefore, there is no possible comparison between the Zenith case and our present statute with the exception of standards. The standards of 'Section 155-4 of the Municipal Code of the City of Chicago are as follows: “If a picture or series of pictures, for the showing or exhibition of which an application for a permit is made, is immoral or obscene, or portrays, depravity, criminality, or lack of virtue of a class of citizens of any race, color, creed, or religion and exposes them to contempt, derision, or obloquy, or tends to produce a breach of the peace or riots, or purports to represent any hanging, lynching, or burning of a human be*133ing, . . .” (Emphasis supplied.) That these standards are more far reaching in scope than those of the Act in question is plain. Our very narrow standards are “obscene” and “incite to crime”, the latter applying only to children. But the important thing to bear in mind is that the 7th Circuit Court of Appeals did not question the standards in Section 155-4, and stated that, “The relief requested by plaintiff shall be granted unless the city provides a hearing consistent with the standards set out herein within a reasonable time after Zenith’s resubmission of the film to proper city authorities. If the film is found obscene or otherwise objectionable after a proper procedural determination by the city authorities, plaintiff may then challenge before the district court such finding of obscenity ” (Emphasis supplied.) Furthermore the Supreme Court of Illinois, in American Civil Liberties Union v. City of Chicago, 3 Ill. 2d 334, 121 N.E. 2d 585 (1954), sustained some of the standards contained in the statute set out above, including “obscene.” They didn’t find, as the Majority found, the standards here in question, “ ‘so vague and indefinite, in form and as interpreted, as to permit within the scope of its language the punishment of incidents fairly within the protection of the guarantee of free speech ... as contrary to the Fourteenth Amendment.’ ”3 We are also glad to note that the Majority, after rejecting the United States Constitution, is now adopting it again, but contrary to the interpretation of the United States Supreme Court.
Finally as well stated in the appellant’s reply brief at pages 44, 15, 16: “The controlling principle here is that a statute and all of its provisions are to be construed in a manner consistent with the Constitutions *134of the Commonwealth and of the United States. Statutory Construction Act of May 28, 1937, P. L. 1019, 46 Pa. Stat. Ann. §552(3) (Purdons).
“In interpreting Section 5 of the instant act, this Court should place upon it that construction which will save the statute rather than strike it down. The Courts consistently have construed statutes which are silent as to whether the administrative agency must hold a hearing as nevertheless requiring a hearing under the principles of due process. This problem has been met by ‘reading into’ the statute a requirement for a hearing. Wong Yang Sun v. McGrath, 339 U. S. 33 (1950). Although no express requirement for hearing in statute authorizing deportation, hearing requirements of §5 of the Administrative Procedure Act must be held to apply in order to bring the deportation statute in harmony with the requirement of procedural due process: Fahey v. Mallonee, 332 U. S. 245 (1947) ; Goldsmith v. Board of Tax Appeals, 270 U. S. 117 (1926); Jordan v. American Eagle Fire Insurance Co., 169 F. 2d 281 (D.C., 1948); Eisler v. Clark, 77 F. Supp. 610 (1948); Martin v. Board of Supervisors, 135 Cal. App. 96, 26 P. 2d 843 (1933); Reed v. Collins, 5 Cal. App. 494, 90 P. 73 (1907); American Civil Liberties Union v. City of Chicago, 3 Ill. 2d 334, 350, 121 N.E. 2d 585 (1954); State of Minn. ex rel. Powell v. State Medical Examining Board, 32 Minn. 324, 20 N.W. 238 (1884); L. A. Darling Co. v. Water Resources Commission, 341 Mich. 654, 67 N.W. 2d 890, 896 (1955); Gage v. Censors of the New Hampshire Eclectic Medical Society, 63 N. H. 92 (1884), and Perpente v. Moss, 293 N. Y. 325, 56 N.E. 2d 726 (1944). See also Pennsylvania R. Co. v. New Jersey State Aviation Commission et al., 65 A. 2d 61 (1949); Garden Court Apartments, Inc. v. Hartnett, 65 A. 2d 231, 234 (1949).
“This was precisely the practice followed by this Court in Commonwealth ex rel. Dermendzin v. Myers, *135397 Pa. 607 (1959). Therein, a defendant sentenced to an enlarged term of imprisonment under the Habitual Criminal Act of 1939, was not informed that he had a right to hearing on the issue of- recidivism, contrary to the requirements of procedural due process. The act does not in terms provide for either notice or hearing before sentence is imposed on a second offender as it does in the case of a fourth offender. Nevertheless, this Court, speaking through Chief Justice Jones read the act as impliedly providing for the requisite hearing in order to save it from constitutional defect:
“ ‘While the Act does not expressly provide for similar procedure before the sentencing of a second or third-time offender, we are constrained, in order not to involve a constitutional question of want of due process, to construe the Habitual Criminal Act as impliedly intended to require adequate notice and hearing on the issue of recidivism before an enlarged term of imprisonment can be imposed on a second offender. Under well established rules of construction, it is our duty to interpret a statute so as to render it constitutional if it is at all reasonable so to do ..397 Pa., supra at 614.”
In conclusion, it is my belief that the majority opinion herein misreads the words of the statute involved and what is intended thereby to help justify its argument that it is unconstitutional. Instead of construing the statute in a manner that would save and render it effective, misinterpretations are utilized in order to strike it down.
For these reasons, I emphatically dissent.
Mr. Justice Bell joins in this dissent.

 The delegates from Pennsylvania were Benjamin Franklin, Thomas Mifflin, Robert Morris, George Olymer, Thomas Fitzsimons, Jared Ingersoll, James Wilson and Gouverneur Morris.


 See also White, Commentaries on the Constitution of Pennsylvania, p. 86 (1907), “Immoral publications, however, may be suppressed” under the Pennsylvania Constitution.


 See also Times Film Corporation v. City of Chicago, supra, footnote 4.